Broyles, C. J.
1. Where a real-estate broker, during the agency, procures a purchaser ready, able, and willing to buy, and who actually offers to buy on the terms stipulated by the owner, the broker’s commissions are earned. Civil Code (1910), § 3587.
(a) In such a case the broker can recover commissions notwithstanding the absence of a contract of sale binding alike on seller and purchaser. Humphries v. Smith, 5 Ga. A.pp. 340 (63 S. E. 248). In the case just cited this court did not hold that a broker is not entitled to commissions unless he has brought the prospective purchaser into the actual presence of the owner. His commissions are earned when he finds a purchaser ready, able, and willing to buy, and who notifies the broker that he will buy on the terms stipulated by the owner, and when the owner is informed of this fact.
2. Under the above rulings, and the undisputed evidence adduced on the trial of the instant case, the municipal court of Atlanta erred in awarding a nonsuit, and the judge of the superior court erred in overruling the certiorari.

Judgment reversed.


Lithe and Bloodworth, JJ., concur.

Wilmot & Oosby sued Silverman in the municipal court of Atlanta for a commission on the price of the property, alleging that they had found a customer readjr, able, and willing to buy and who had offered to buy on the terms stipulated by the defendant. The court, at the conclusion of the evidence introduced by the plaintiffs on the trial, granted a nonsuit, on the motion of the defendant, the judge stating that it was his opinion that in order to recover the commission, “there must be a valid and binding contract procured by the real-estate agent. ” A motion for a new trial was overruled, and the plaintiffs sued out certiorari. The facts stated above appear from the answer to the certiorari. The judge of the superior court overruled the certiorari, and the plaintiffs excepted.
Alvin L. Richards, Hewiil W. Chambers, for plaintiffs,
cited: Civil Code (1910), § 3587; 5 Ga. App. 340; 92 Ga. 508; 129 Ga. 479(1); 12 Ga. App. 512; 11 Ga. App. 156.
W. C. Hendrix, W. G. Shearer, for defendant,
cited: Civil Code, § 3587; 129 Ga. 479(4); 139 Ga. 294; 11 Ga. App. 156, and cit.; 5 Ga. App.'MO; 15 Ga. App. 735; 12 Ga. App. 329; 73 Ga. 295;